DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on September 5, 2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on July 24, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910671388.0 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a drive chip” and “a length of the metal light shielding layer is greater than a length of a channel region of the active layer, a width of the metal light shielding layer is greater than a width of the channel region of the active layer, and a center of the channel region of the active layer is aligned with a center of the metal light shielding layer”, as recited in claims 1, 7 and 10, must be shown or the feature(s) canceled from the claim(s).  Figs. 1 and 3 are cross-sectional (i.e., two-dimensional) views and therefore do not show a length, a width and a center of the metal light shielding layer and the channel region of the active layer, inasmuch as the metal light shielding layer and the channel region of the active layer 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of undefined acronyms “TFT” and “LED” (line 1); “reduce” should read “reduces” (line 9).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
“1.5 me” should read “1.5 m” ([003], line 5);
“cm2/Vs” should read “cm2
“reduce” should read “reduces” ([0011], line 9 and [0033], line 9);
“than” should be inserted between “higher” and “that” ([0017], line 8);
“the” should read “The” ([0024], line 24).
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 7 and 8 are objected to because of the following informalities:
“comprises” should read “comprising” (claim 1, line 2);
“30cm2/Vs” should read “30 cm2/Vs” (claim 1, line 4; claim 2, lines 3, 5 and 7; claim 7, line 4; claim 8, lines 3, 5 and 7; note: a space should be inserted between magnitude (30) and unit (cm2/Vs)).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2007/0090365 A1) in view of Noviyana et al. (Materials 2017, 10, 702), Kawata et al. (US 2017/0179159 A1) and Kawai (US 2007/0040798 A1).
Regarding claim 1, Hayashi shows in Fig. 1 (see Examiner’s annotations below) and related text a thin film transistor (TFT) drive backplane ([0002], lines 1-2 and [0037], lines 1-2), the TFT drive backplane comprises a base substrate 1000 ([0037], lines 2-3); wherein
an active layer 1020 is disposed on the base substrate ([0037], lines 3-4); and 
a rear metal layer 1090 is disposed under the base substrate, the rear metal layer comprises a metal light shielding layer 1090 ([0037], lines 8-11; [0074], lines 1-3; [0075], lines 1-3), the metal light shielding layer is disposed opposite to the active layer, L) of the metal light shielding layer is greater than a length (lch) of a channel region of the active layer (i.e., the region of the active layer 1020 between and uncovered by the source electrode 1030 and the drain electrode 1040) ([0038], lines 1-5), a width of the metal light shielding layer is greater than a width of the channel region of the active layer ([0039], lines 1-6), and a center of the channel region of the active layer is aligned with a center of the metal light shielding layer (note: if the length L of the metal light shielding layer 1090 is made equal to the length l of the active layer 1020, and the width of the metal light shielding layer 1090 is made equal to the width of the active layer 1020, as disclosed by Hayashi in paragraphs [0038]-[0039], then a center of the channel region of the active layer 1020 will be aligned with a center of the metal light shielding layer 1090 when an entirety of the active layer 1020 is shielded by (i.e., overlapped with) the metal light shielding layer 1090).

    PNG
    media_image1.png
    403
    820
    media_image1.png
    Greyscale

Hayashi does not explicitly disclose the active layer employs an oxide semiconductor material with a mobility being greater than or equal to 30 cm2/Vs and is made by a magnetron sputtering process, and the rear metal layer comprises a metal wire layer configured to connect with a drive chip.
FE = 34 cm2/Vs) being greater than or equal to 30 cm2/Vs and is made by a magnetron sputtering process (Abstract and Table 4 caption).
Kawata teaches in Fig. 4 and related text the rear metal layer LS/100 ([0029], lines 8-9 and [0048], line 2) comprises a wire layer 100 configured to connect with a drive chip 2 ([0050], lines 1-5).
Kawata does not explicitly disclose the wire layer is a metal wire layer.
Kawai teaches in Fig. 1 and related text the wire layer 22 is a metal wire layer ([0035], lines 6-8).
Hayashi, Noviyana, Kawata and Kawai are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi with the specified features of Noviyana, Kawata and Kawai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayashi’s device to form the active layer to employ an oxide semiconductor material with a mobility being greater than or equal to 30 cm2/Vs and is made by a magnetron sputtering process, as taught by Noviyana, to form the rear metal layer to comprise a wire layer configured to connect with a drive chip, as taught by Kawata, and to form the wire layer to be a metal wire layer, as taught by Kawai, in order to employ a material (e.g., indium zinc tin oxide (IZTO)) which is known to exhibit good electrical conductivity, high transparency, and high mobility, making it a promising candidate for further enhancement of the performance of display RC) delay of the wire layer (Kawai: [0035], line 7), respectively.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Hayashi in view of Noviyana, Kawata and Kawai discloses the oxide semiconductor material is an oxide semiconductor material (indium zinc tin oxide (IZTO)) including indium and tin and a mobility (34 cm2/Vs) being greater than or equal to 30 cm2/Vs (Noviyana: Abstract and Table 4); or the oxide semiconductor material is an oxide semiconductor material including gallium and tin and a mobility being greater than or equal to 30 cm2/Vs; or the oxide semiconductor material is an oxide semiconductor material including indium, fluorine and oxygen and a mobility being greater than or equal to 30 cm2/Vs.
Regarding claim 3, Hayashi in view of Noviyana, Kawata and Kawai discloses substantially the entire claimed invention, as applied to claim 1 above, including a single source/drain electrode layer 1030/1040 is further disposed above the base substrate (Hayashi: Fig. 1; [0037], lines 4-6).
Hayashi does not explicitly disclose the source/drain electrode layer is a source/drain electrode metal layer.

Hayashi, Noviyana, Kawata and Kawai are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Hayashi in view of Noviyana, Kawata and Kawai with the specified features of Noviyana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai to form the source/drain electrode layer to be a source/drain electrode metal layer, as taught by Noviyana, in order to exploit the generally superior electrical conductivity of metals (e.g., titanium and copper) to thereby minimize a contact resistance between the source/drain electrode and the active layer (Noviyana: Experimental Section, first paragraph, line 12 thereof).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Hayashi shows in Fig. 1 and related text a thin film transistor (TFT) drive backplane ([0002], lines 1-2 and [0037], lines 1-2), the TFT drive backplane comprising a base substrate 1000 ([0037], lines 2-3); wherein an active layer 1020 is disposed on the base substrate ([0037], lines 3-4); and 
a rear metal layer 1090 is disposed under the base substrate, and the rear metal layer comprises a metal light shielding layer 1090 ([0037], lines 8-11; [0074], lines 1-3; 
Hayashi does not explicitly disclose the active layer is made of an oxide semiconductor material with a mobility being greater than or equal to 30 cm2/Vs, and the rear metal layer comprises a metal wire layer configured to connect with a drive chip.
Noviyana teaches in Table 4 and related text the active layer is made of an oxide semiconductor material (indium zinc tin oxide (IZTO)) with a mobility (µFE = 34 cm2/Vs) being greater than or equal to 30 cm2/Vs (Abstract and Table 4 caption).
Kawata teaches in Fig. 4 and related text the rear metal layer LS/100 ([0029], lines 8-9 and [0048], line 2) comprises a wire layer 100 configured to connect with a drive chip 2 ([0050], lines 1-5).
Kawata does not explicitly disclose the wire layer is a metal wire layer.
Kawai teaches in Fig. 1 and related text the wire layer 22 is a metal wire layer ([0035], lines 6-8).
Hayashi, Noviyana, Kawata and Kawai are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi with the specified features of Noviyana, Kawata and Kawai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayashi’s device to form the active layer from an oxide semiconductor material with a mobility being greater than or equal to 30 cm2/Vs, as taught by Noviyana, to form the rear metal layer to comprise a wire layer RC) delay of the wire layer (Kawai: [0035], line 7), respectively.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Hayashi in view of Noviyana, Kawata and Kawai discloses the oxide semiconductor material is an oxide semiconductor material (indium zinc tin oxide (IZTO)) including indium and tin and a mobility (34 cm2/Vs) being greater than or equal to 30 cm2/Vs (Noviyana: Abstract and Table 4); or the oxide semiconductor material is an oxide semiconductor material including gallium and tin and a mobility being greater than or equal to 30 cm2/Vs; or the oxide semiconductor material is an oxide semiconductor material including indium, fluorine and oxygen and a mobility being greater than or equal to 30 cm2/Vs.
Regarding claim 9, Hayashi in view of Noviyana, Kawata and Kawai discloses substantially the entire claimed invention, as applied to claim 7 above, including the 
Hayashi does not explicitly disclose the active layer is made by a magnetron sputtering process.
Noviyana teaches the active layer is made by a magnetron sputtering process (Abstract and Table 4).
Hayashi, Noviyana, Kawata and Kawai are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Hayashi in view of Noviyana, Kawata and Kawai with the specified features of Noviyana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai to make the active layer by a magnetron sputtering process, as taught by Noviyana, because magnetron sputtering employs very strong magnets to confine the electrons in the plasma at or near the surface of the target, thereby resulting in a higher density plasma and increased deposition rates, and also preventing damage which would be caused by direct impact of these electrons with the substrate or growing film.
Regarding claim 10, Hayashi in view of Noviyana, Kawata and Kawai discloses a length (L) of the metal light shielding layer is greater than a length (lch) of a channel region of the active layer (i.e., the region of the active layer 1020 between and uncovered by the source electrode 1030 and the drain electrode 1040) (Hayashi: Fig. 1 note: if the length L of the metal light shielding layer 1090 is made equal to the length l of the active layer 1020, and the width of the metal light shielding layer 1090 is made equal to the width of the active layer 1020, as disclosed by Hayashi in paragraphs [0038]-[0039], then a center of the channel region of the active layer 1020 will be aligned with a center of the metal light shielding layer 1090 when an entirety of the active layer 1020 is shielded by (i.e., overlapped with) the metal light shielding layer 1090).

    PNG
    media_image1.png
    403
    820
    media_image1.png
    Greyscale


Regarding claim 11, Hayashi in view of Noviyana, Kawata and Kawai discloses substantially the entire claimed invention, as applied to claim 7 above, including a single source/drain electrode layer 1030/1040 is further disposed above the base substrate (Hayashi: Fig. 1; [0037], lines 4-6).
metal layer.
Noviyana teaches the source/drain electrode layer is a source/drain electrode metal layer (Experimental Section, first paragraph, line 12 thereof).
Hayashi, Noviyana, Kawata and Kawai are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Hayashi in view of Noviyana, Kawata and Kawai with the specified features of Noviyana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai to form the source/drain electrode layer to be a source/drain electrode metal layer, as taught by Noviyana, in order to exploit the generally superior electrical conductivity of metals (e.g., titanium and copper) to thereby minimize a contact resistance between the source/drain electrode and the active layer (Noviyana: Experimental Section, first paragraph, line 12 thereof).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2007/0090365 A1) in view of Noviyana et al. (Materials 2017, 10, 702), Kawata et al. (US 2017/0179159 A1) and Kawai (US 2007/0040798 A1) as applied to claims 1 and 7 above, and further in view of Han (CN 106898710 A).
Regarding claim 4, Hayashi in view of Noviyana, Kawata and Kawai discloses substantially the entire claimed invention, as applied to claim 1 above.
Hayashi (in the relied-upon embodiment of Fig. 1) in view of Noviyana, Kawata and Kawai does not disclose the TFT drive backplane further comprises: a gate insulation layer and a gate electrode sequentially disposed on the active layer; a dielectric insulation layer covering the gate electrode, the gate insulation layer, the active layer, and the base substrate; and a first source/drain electrode metal layer and a first passivation layer sequentially disposed on the dielectric insulation layer; wherein the active layer comprises the channel region corresponding to the gate electrode and a source/drain electrode contact region located on two sides of the channel region, the first source/drain electrode metal layer comprises a source/drain electrode, a first through hole is defined between the source/drain electrode contact region and the source/drain electrode, and the source/drain electrode contacts the source/drain electrode contact region through the first through hole.
Han teaches in Fig. 2 and related text the TFT drive backplane further comprises:
a gate insulation layer 103 ([0030], line 1) and a gate electrode 104 ([0030], line 1) sequentially disposed on the active layer 102 ([0026], line 1); 
a dielectric insulation layer 107 ([0037], line 2) covering the gate electrode, the gate insulation layer, the active layer, and the base substrate 10 ([0023], line 1); and 
a first source/drain electrode metal layer 105/106 ([0041], lines 1-2 and [0042], lines 1-6) and a first passivation layer 109 ([0045], line 1) sequentially disposed on the dielectric insulation layer; 

Hayashi, Noviyana, Kawata, Kawai and Han are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi in view of Noviyana, Kawata and Kawai with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai to form the TFT drive backplane to further comprise: a gate insulation layer and a gate electrode sequentially disposed on the active layer; a dielectric insulation layer covering the gate electrode, the gate insulation layer, the active layer, and the base substrate; and a first source/drain electrode metal layer and a first passivation layer sequentially disposed on the dielectric insulation layer; wherein the active layer comprises the channel region corresponding to the gate electrode and a source/drain electrode contact region located on two sides of the channel region, the first source/drain electrode metal layer comprises a source/drain electrode, a first through hole is defined between the source/drain electrode contact region and the 
Regarding claim 6, Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, discloses substantially the entire claimed invention, as applied to claim 4 above.
Hayashi does not explicitly disclose the TFT drive backplane further comprises: a buffer layer disposed between the active layer and the base substrate.
Han teaches in Fig. 2 and related text the TFT drive backplane further comprises: a buffer layer 101 ([0024], line 1) disposed between the active layer 102 ([0024], lines 1-2) and the base substrate 10 ([0023], line 1).
Hayashi, Noviyana, Kawata, Kawai and Han are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, to form the TFT drive backplane to further comprise: a buffer layer disposed between the active layer and the base substrate, as taught by Han, in order to reduce or prevent the diffusion of impurities 
Regarding claim 12, Hayashi in view of Noviyana, Kawata and Kawai discloses substantially the entire claimed invention, as applied to claim 7 above.
Hayashi (in the relied-upon embodiment of Fig. 1) in view of Noviyana, Kawata and Kawai does not disclose the TFT drive backplane further comprises: a gate insulation layer and a gate electrode sequentially disposed on the active layer; a dielectric insulation layer covering the gate electrode, the gate insulation layer, the active layer, and the base substrate; and a first source/drain electrode metal layer and a first passivation layer sequentially disposed on the dielectric insulation layer; wherein the active layer comprises the channel region corresponding to the gate electrode and a source/drain electrode contact region located on two sides of the channel region, the first source/drain electrode metal layer comprises a source/drain electrode, a first through hole is defined between the source/drain electrode contact region and the source/drain electrode, and the source/drain electrode contacts the source/drain electrode contact region through the first through hole.
Han teaches in Fig. 2 and related text the TFT drive backplane further comprises:
a gate insulation layer 103 ([0030], line 1) and a gate electrode 104 ([0030], line 1) sequentially disposed on the active layer 102 ([0026], line 1); 
a dielectric insulation layer 107 ([0037], line 2) covering the gate electrode, the gate insulation layer, the active layer, and the base substrate 10 ([0023], line 1); and 

wherein the active layer comprises the channel region 1021 corresponding to the gate electrode and a source/drain electrode contact region 1022 located on two sides of the channel region ([0033], lines 1-5), the first source/drain electrode metal layer comprises a source/drain electrode 105/106 ([0041], lines 1-2 and [0042], lines 1-6), a first through hole 1071 is defined between the source/drain electrode contact region and the source/drain electrode ([0038]-[0040]), and the source/drain electrode contacts the source/drain electrode contact region through the first through hole ([0042], lines 4-6).
Hayashi, Noviyana, Kawata, Kawai and Han are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi in view of Noviyana, Kawata and Kawai with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai to form the TFT drive backplane to further comprise: a gate insulation layer and a gate electrode sequentially disposed on the active layer; a dielectric insulation layer covering the gate electrode, the gate insulation layer, the active layer, and the base substrate; and a first source/drain electrode metal layer and a first passivation layer sequentially disposed on the dielectric insulation layer; wherein the active layer comprises the channel region corresponding to the gate electrode and a 
Regarding claim 14, Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, discloses substantially the entire claimed invention, as applied to claim 12 above.
Hayashi does not explicitly disclose the TFT drive backplane further comprises: a buffer layer disposed between the active layer and the base substrate.
Han teaches in Fig. 2 and related text the TFT drive backplane further comprises: a buffer layer 101 ([0024], line 1) disposed between the active layer 102 ([0024], lines 1-2) and the base substrate 10 ([0023], line 1).
Hayashi, Noviyana, Kawata, Kawai and Han are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2007/0090365 A1) in view of Noviyana et al. (Materials 2017, 10, 702), Kawata et al. (US 2017/0179159 A1) and Kawai (US 2007/0040798 A1), further in view of Han (CN 106898710 A), as applied to claims 4 and 12 above, respectively, and further in view of Noguchi et al. (US 2003/0168992 A1), Lee et al. (US 2018/0182832 A1) and Kim (KR 20160038494 A).
Regarding claim 5, Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, discloses substantially the entire claimed invention, as applied to claim 4 above.
Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, does not disclose the TFT drive backplane further comprises: a second source/drain electrode metal layer, a second passivation layer, a third source/drain electrode metal layer, and a first transparent conductive layer that are sequentially disposed on the first passivation layer; wherein the second source/drain electrode metal layer comprises an electrode connection line and a first drive power line, one of two second through holes is defined between the electrode connection line and the source/drain electrode and the other is defined between the first drive power line and the source/drain electrode, the source/drain electrode is connected to the electrode connection line and the first drive 
Noguchi teaches in Fig. 3 and related text the TFT drive backplane 50 ([0028], line 11) further comprises: 
a second source/drain electrode metal layer 36/Vdd ([0036], lines 5-8), a second passivation layer 34 ([0037], lines 1-3), a third source/drain electrode metal layer 28 ([0037], lines 6-9), and a first conductive layer 32 ([0039], lines 1-8) that are sequentially disposed on the first passivation layer 26 ([0028], line 14); 
wherein the second source/drain electrode metal layer comprises an electrode connection line 36 ([0036], line 6) and a first drive power line Vdd ([0036], line 5), one of two second through holes is defined between the electrode connection line and the source/drain electrode 24b and the other is defined between the first drive power line and the source/drain electrode 22b ([0036], lines 1-5), the source/drain electrode is connected to the electrode connection line and the first drive power line through the second through holes respectively; and 
wherein the third source/drain electrode metal layer comprises an anode 28 ([0037], lines 6-9), a third through hole is defined between the anode and the electrode connection line ([0037], lines 3-5), and the anode is connected to the electrode connection line through the third through hole.
transparent conductive layer, and the third source/drain electrode metal layer comprises a second drive power line.
Lee teaches in Fig. 2 and related text the first conductive layer 136 is a first transparent conductive layer ([0081], lines 6-8).
Kim teaches in Fig. 7b and related text the third source/drain electrode metal layer (Anode/VSS) comprises a second drive power line VSS ([0057], lines 1-2).
Hayashi, Noviyana, Kawata, Kawai, Han, Noguchi, Lee and Kim are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, with the specified features of Noguchi, Lee and Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, to form the TFT drive backplane to further comprise: a second source/drain electrode metal layer, a second passivation layer, a third source/drain electrode metal layer, and a first conductive layer that are sequentially disposed on the first passivation layer; wherein the second source/drain electrode metal layer comprises an electrode connection line and a first drive power line, one of two second through holes is defined between the electrode connection line and the source/drain electrode and the other is defined between the first drive power line and the source/drain electrode, the source/drain electrode is connected to the electrode connection line and the first drive power line through the second through 2R loss) of the first drive power line when it supplies an electric current to an organic light emitting diode (OLED) to make the OLED emit light (Noguchi: [0019], lines 1-3 and [0036], lines 8-20), in order to provide a top-emission-type organic light-emitting display device (Lee: [0081], lines 4-8), and in order to improve a production yield of an organic light emitting display device (Kim: Abstract, lines 1-2; [0005], lines 5-7; [0010], lines 1-5), respectively.
Regarding claim 13, Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, discloses substantially the entire claimed invention, as applied to claim 12 above.
Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, does not disclose the TFT drive backplane further comprises: a second source/drain electrode metal layer, a second passivation layer, a third source/drain electrode metal layer, and a first transparent conductive layer that are sequentially disposed on the first passivation layer; wherein the second source/drain electrode metal layer comprises an electrode connection line and a first drive power line, one of two second through holes is defined between the electrode connection line and the source/drain electrode and the 
Noguchi teaches in Fig. 3 and related text the TFT drive backplane 50 ([0028], line 11) further comprises: 
a second source/drain electrode metal layer 36/Vdd ([0036], lines 5-8), a second passivation layer 34 ([0037], lines 1-3), a third source/drain electrode metal layer 28 ([0037], lines 6-9), and a first conductive layer 32 ([0039], lines 1-8) that are sequentially disposed on the first passivation layer 26 ([0028], line 14); 
wherein the second source/drain electrode metal layer comprises an electrode connection line 36 ([0036], line 6) and a first drive power line Vdd ([0036], line 5), one of two second through holes is defined between the electrode connection line and the source/drain electrode 24b and the other is defined between the first drive power line and the source/drain electrode 22b ([0036], lines 1-5), the source/drain electrode is connected to the electrode connection line and the first drive power line through the second through holes respectively; and 
wherein the third source/drain electrode metal layer comprises an anode 28 ([0037], lines 6-9), a third through hole is defined between the anode and the electrode 
Noguchi does not explicitly disclose the first conductive layer is a first transparent conductive layer, and the third source/drain electrode metal layer comprises a second drive power line.
Lee teaches in Fig. 2 and related text the first conductive layer 136 is a first transparent conductive layer ([0081], lines 6-8).
Kim teaches in Fig. 7b and related text the third source/drain electrode metal layer (Anode/VSS) comprises a second drive power line VSS ([0057], lines 1-2).
Hayashi, Noviyana, Kawata, Kawai, Han, Noguchi, Lee and Kim are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, with the specified features of Noguchi, Lee and Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hayashi in view of Noviyana, Kawata and Kawai, and further in view of Han, to form the TFT drive backplane to further comprise: a second source/drain electrode metal layer, a second passivation layer, a third source/drain electrode metal layer, and a first conductive layer that are sequentially disposed on the first passivation layer; wherein the second source/drain electrode metal layer comprises an electrode connection line and a first drive power line, one of two second through holes is defined between the electrode connection line and the source/drain electrode and the other is defined between the first drive power 2R loss) of the first drive power line when it supplies an electric current to an organic light emitting diode (OLED) to make the OLED emit light (Noguchi: [0019], lines 1-3 and [0036], lines 8-20), in order to provide a top-emission-type organic light-emitting display device (Lee: [0081], lines 4-8), and in order to improve a production yield of an organic light emitting display device (Kim: Abstract, lines 1-2; [0005], lines 5-7; [0010], lines 1-5), respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811